Exhibit 10.2

FIRST AMENDMENT TO REVOLVING NOTE

 

This First Amendment to Revolving Note (the “First Amendment”) is made as of
this 29th day of March 2005 by and between Citizens Bank of Massachusetts (the
“Bank”) having a principal office located at 28 State Street, Boston,
Massachusetts 02108 and Charles River Associates Incorporated (the “Borrower”),
a Massachusetts corporation having an office at the John Hancock Tower, 200
Clarendon Street, T-33, Boston, Massachusetts 02116-5092 to that certain
Revolving Note dated January 14, 2004 executed by the Borrower in favor of the
Bank (the “Note”).  Any capitalized terms not otherwise defined herein shall
have the same meanings designated in the Note.

 

W I T N E S S E T H:

 

WHEREAS, the Borrower did on January 14, 2004 execute, seal and deliver to the
Bank the Note; and

 

WHEREAS, the Borrower has requested that the Bank extend the maturity date of
the Note;

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, receipt of whereof is hereby
acknowledged, it is hereby agreed by and between the Borrower and the Bank as
follows:

 

1.                                       The Note is hereby amended by replacing
the maturity date of January 14, 2006 with April 30, 2007.

 

2.                                       The Note, as amended hereby, shall
remain in full force and effect and all terms hereof are hereby ratified and
confirmed by the Borrower.  Except for specifically provided herein, all other
terms and conditions of the Note shall remain in full force and effect.

 

3.                                       The Borrower by its execution of this
First Amendment in the space provided below, represents, warrants and agrees
that the Borrower has no claims, defenses, counterclaims or offsets against the
Bank in connection with the Note or any of the other documents executed in
connection therewith and, to the extent that any such claim, defense,
counterclaim or offset may exist, the Borrower by its execution of this First
Amendment in the space provided below, hereby affirmatively WAIVES and RELEASES
the Bank from same.

 

4.                                       This First Amendment shall take effect
as a sealed instrument under the laws of the Commonwealth of Massachusetts as of
the date first above written.

 

1

--------------------------------------------------------------------------------


 

 

5.                                       Any and all references to the Note and
any instrument previously and now hereafter executed by the Borrower shall be
deemed to refer to the Note as amended by this First Amendment and any future
amendments hereafter entered into between the Borrower and the Bank.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date and year first above written as a sealed instrument.

 

 

WITNESS:

 

Charles River Associates Incorporated

 

 

 

 /s/ James Spelfogel

 

By:

/s/ J. Phillip Cooper

 

 

 

Executive Vice President, Chief

 

 

 

Financial Officer

 

 

 

 

 

 

 

 

 

 

CITIZENS BANK OF MASSACHUSSETTS

 

 

 

 

 

 

By:

/s/ Michael McAuliffe

 

 

 

Senior Vice President

 

 

 

 

2

--------------------------------------------------------------------------------